Title: From George Washington to Major General Israel Putnam, 2 June 1779
From: Washington, George
To: Putnam, Israel


        
          Sir,
          Head Quarters Middlebrook June 2 1779
        
        In mine to you of the 24th instant, I requested you to join the main army immediately to take the command of one of the wings—As

things now are at a crisis and every officer ought to be at his station I am to repeat my earnest desire wherever this finds you that you will instantly repair to my Head Quarters—I expect to set out tomorrow towards the Clove by way of Morris Town. I am Dr Sir Yr Most Obedt servt.
      